United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.T., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Springfield, TN, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 18-1682
Issued: February 22, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On September 4, 2018 appellant, through counsel, filed a timely appeal from a March 21,
2018 nonmerit decision of the Office of Workers’ Compensation Programs (OWCP). As more
than 180 days has elapsed from OWCP’s last merit decision, dated December 18, 2017, to the
filing of this appeal, pursuant to the Federal Employees’ Compensation Act2 (FECA) and
20 C.F.R. §§ 501.2(c) and 501.3, the Board lacks jurisdiction over the merits of this case.3

1
In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

3
The Board notes that, following the March 21, 2018 decision, OWCP received additional evidence. However, the
Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record that
was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the Board
for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this additional
evidence for the first time on appeal. Id.

ISSUE
The issue is whether OWCP properly denied appellant’s request for reconsideration of the
merits of his claim pursuant to 5 U.S.C. § 8128(a).
FACTUAL HISTORY
On September 1, 2017 appellant, then a 36-year-old city carrier, filed a traumatic injury
claim (Form CA-1) alleging that he sustained an injury that day when his right leg and knee
buckled after turning around while in the performance of duty. In support of his claim, he
submitted medical evidence, including an October 25, 2017 report from Dr. Robert Landsberg, a
Board-certified orthopedic surgeon, who indicated that appellant was injured at work on
September 1, 2017. Dr. Landsberg diagnosed internal derangement of right knee, pain in right
knee, history of arthroscopic knee surgery, “tear of medial meniscus of right knee, unspecified tear
type, unspecified whether old or current tear, subsequent encounter,” and chondromalacia patellae,
right knee.
By decision dated December 18, 2017, OWCP denied the claim finding that the medical
evidence of record was insufficient to establish causal relationship between appellant’s diagnosed
conditions and the accepted September 1, 2017 employment incident.
Appellant resubmitted the October 25, 2017 report from Dr. Landsberg on January 8, 2018.
On February 16, 2018 appellant requested reconsideration. He submitted a narrative
statement dated February 8, 2018 reiterating the factual history of his claim and indicating that he
went to a doctor as suggested by OWCP, who opined that he needed surgery. Appellant later
submitted a March 2, 2018 report from Dr. Landsberg who reiterated his diagnoses.
By decision dated March 21, 2018, OWCP denied appellant’s request for reconsideration
without conducting a merit review.
LEGAL PRECEDENT
Section 8128(a) of FECA does not entitle a claimant to review of an OWCP decision as a
matter of right.4 OWCP has discretionary authority in this regard and has imposed certain
limitations in exercising its authority.5 One such limitation is that the request for reconsideration
must be received by OWCP within one year of the date of the decision for which review is sought.6
A timely application for reconsideration, including all supporting documents, must set forth
arguments and contain evidence that either: (i) shows that OWCP erroneously applied or
This section provides in pertinent part: “[t]he Secretary of Labor may review an award for or against payment of
compensation at any time on his own motion or on application.” 5 U.S.C. § 8128(a).
4

5

20 C.F.R. § 10.607.

6
Id. at § 10.607(a). For merit decisions issued on or after August 29, 2011, a request for reconsideration must be
“received” by OWCP within one year of OWCP’s decision for which review is sought. Federal (FECA) Procedure
Manual, Part 2 -- Claims, Reconsiderations, Chapter 2.1602.4 (February 2016). Timeliness is determined by the
document receipt date of the request for reconsideration as indicated by the “received date” in the integrated Federal
Employees’ Compensation System (iFECS). Id. at Chapter 2.1602.4b.

2

interpreted a specific point of law; (ii) advances a relevant legal argument not previously
considered by OWCP; or (iii) constitutes relevant and pertinent new evidence not previously
considered by OWCP.7 When a timely application for reconsideration does not meet at least one
of the above-noted requirements, OWCP will deny the request for reconsideration without
reopening the case for a review on the merits.8
The Board has held that the submission of evidence or argument which repeats or
duplicates evidence or argument already in the case record,9 and the submission of evidence or
argument, which does not address the particular issue involved, does not constitute a basis for
reopening a case.10
ANALYSIS
The Board finds that OWCP properly denied appellant’s request for reconsideration of the
merits of his claim pursuant to 5 U.S.C. § 8128(a).
Appellant’s February 16, 2018 request for reconsideration neither alleged, nor
demonstrated that OWCP erroneously applied or interpreted a specific point of law. In support of
his reconsideration request, appellant submitted a narrative statement reiterating the factual history
of his claim and indicating that he went to a doctor suggested by OWCP, who opined that he
needed surgery. The Board finds that the submission of this argument did not require reopening
appellant’s case for merit review because, in its December 18, 2017 merit decision, OWCP had
found that the medical evidence was insufficient to establish causal relationship. Appellant’s
submission of this narrative statement fails to constitute a new argument regarding the underlying
issue of causal relationship between his right knee conditions and the accepted September 1, 2017
employment incident. Thus, the Board finds that appellant has not advanced a relevant legal
argument not previously considered by OWCP. Consequently, appellant is not entitled to further
review of the merits of his claim based on the first and second above-noted requirements under
20 C.F.R. § 10.606(b)(3).
Appellant also did not submit relevant and pertinent new evidence not previously
considered by OWCP. Along with his reconsideration request, he resubmitted an October 25,
2017 report from Dr. Landsberg. Appellant subsequently submitted a report from Dr. Landsberg
dated March 2, 2018 which merely reiterated his diagnoses. The Board finds that submission of
these reports did not require reopening appellant’s case for merit review. As OWCP denied
appellant’s claim based on the lack of supportive medical evidence establishing causal
relationship, and Dr. Landsberg’s reports repeat evidence already in the case record, they are
duplicative and cumulative and fail to constitute relevant and pertinent new evidence.11 Therefore,
this evidence is insufficient to require OWCP to reopen appellant’s claim for consideration of the
7

20 C.F.R. § 10.606(b)(3).

8

Id. at § 10.608(a), (b).

9
P.H., Docket No. 18-1020 (issued November 1, 2018); Eugene F. Butler, 36 ECAB 393, 398 (1984); Jerome
Ginsberg, 32 ECAB 31, 33 (1980).
10

C.B., Docket No. 18-1108 (issued January 2, 2019); Edward Matthew Diekemper, 31 ECAB 224, 225 (1979).

11

Supra note 9.

3

merits.12 Thus, appellant is not entitled to further review of the merits of his claim based on the
third above-noted requirement under 20 C.F.R. § 10.606(b)(3).
As appellant’s request for reconsideration failed to meet any of the criteria under 20 C.F.R.
§ 10.606(b)(3), the Board accordingly finds that OWCP properly denied appellant’s request for
reconsideration of the merits of his claim pursuant to 20 C.F.R. § 10.608.
CONCLUSION
The Board finds that OWCP properly denied appellant’s request for reconsideration of the
merits of his claim pursuant to 5 U.S.C. § 8128(a).
ORDER
IT IS HEREBY ORDERED THAT the March 21, 2018 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: February 22, 2019
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

12

See L.H., 59 ECAB 253 (2007).

4

